 In the Matter ofCOPPERWELDSTEEL CobrrANyandUrriTrnS'rr iii,-WORKERSOFAMERICA,LOCAL2243 (CIO)Case No. 8-C-1962.-Decided November7, 1947Mr. Louis S. Belkin,for the Board.Mr. Robert,G. Day,ofWarren,Ohio,Messrs.Frank R. S. Kaplanandillaurice J.Mahoney,of Pittsburgh,Pa., for the respondent.DECISIONANDORDEROn January 14, 1946, TrialExaminerJohn H. Eadie issued hisIntermediate Report in the above-entitled proceedings, finding thatthe respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissed,,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the respondent and the attorney for the Board filed excep-tions to the Intermediate Report and supporting briefs.The respond-ent requested and was granted permission to argue orally before theBoard inWashington, D. C. On October 2, 1947, the Board notifiedthe respondent that it had rescinded its action in granting oral argu-ment, and that, in lieu thereof any party desiring to do so would bepermittedto file,within 20 clays, a supplementary brief or writtenargument setting forth the matters which would have been coveredin the oral argument.On October 9, 1947, the responded replied, ineffect, that it no longer desired to argue orally before the Board.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor75N L R. B., No 23.188 COPPERWELD STEEL COMPANY189Relations Board hereby orders that the complaint herein against Cop-perweld Steel Company, Warren, Ohio, be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. Louis S. Belkim,for the BoaidJLi. Robert G Day,ofWarren, Ohio,]Less) s Id oak R S Kaplan.andDram iceJ Mahoneyof Pittsburgh, Pa, for the respondentSTATEMENT OF THE CASEUpon a charge duly filed by United Steelworkers of America, Local 2243(CIO),' herein called the Union, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Eighth Region (Cleveland,Ohio), issued its complaint dated September 13, 1946, against Copperweld SteelCompany, herein called the iespondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat 449 herein called the ActCopies of the complaintand notice of hearing were duly served on the respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substanceGuidos, Harold Hoffee, John Wiseman, John D}e, William Powell, and FarrellWoods, and failed and refused to reinstate said employees for the reason that theywei e members of and engaged in concerted activities on behalf of the Union; and(2) by these acts interfered with, restrained and coerced its employees in theexercise of the rights guaranteed in Section 7 of the ActOn or about September 24, 1946, the respondent filed an answer and laterfiled an amended or supplemental answer, wherein it admitted certain allega-tions of the complaint as to the mitute and extent of its business, but denied thecommission of any unfair labor piacticesThe respondent also filed with theRegional Director a formal motion to dismiss the complaint upon the groundthat Frank Guidos, who signed the charge as I'iesident of the Union, had beenremoved from office prior to the filing of the charge and was not authorized toact as President or to file such chargeThe motion was denied by the RegionalDirector.Pursuant to notice, a healing was held at Warien, Ohio, oil Octobei 13 and 1.5and November 6 and 7. 1946. before the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner. The Board and the respondent were repre-sented by counselExcepting the Union, all parties participated in the hearingFull opportunity to be Beard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was aftorded all parties.At the opening of the hearing the iespondent moved to dismiss the complaintupon the grounds previously related herein.The motion was denied.Themotion was renewed at the close of the Board's case and was again denied. Atthe close of the whole case, counsel for the Board moved to conform the pleadingsto the proof as to formal matters such as navies and datesThe motion was'The charge was filed in the name of the Union and vas signed by Frank Guidos, asPresident of the UnionA question of fact was raised at the hearing as to whether or notGuidos was President of the Union at the time the charge was filedThe undersigned doesnot believe the issue to be material.SeeConsumers Poicei Company v N L. R B.,113 F.(2d) 38 (C C. A 6) 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDgranted without objection.The respondent renewed its motion to dismiss thecomplaint and moved further to dismiss for lack of evidence.Ruling on themotion was reserved.The motion to dismiss is disposed of as hereinafterindicated.Counsel for the Board and the respondent presented oral argument beforethe undersigned at the hearingAll parties were afforded an opportunity tofilebriefs or proposed findings and conclusions, or both.Counsel for the re-spondent has filed with the undersigned a brief and proposed findings and con-clusions.The respondent's proposed findings and conclusions are hereinafterspecifically ruled upon.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDE\TCopperweld Steel Company is a corporation organizedunder andexisting byvirtue of the laws of the State of Pennsylvania with its home office located atPittsburgh,Pennsylvania.It hasa plant atWarren,Ohio, where it is engagedin the manufacture of electric furnace alloy steel.The instant pi oceeding isconcerned only with the latter plant.During the last fiscal year,the respondent purchased raw materials, consistingprincipally of steel,for itsWarrenplant with a value exceeding$4,000,000, ap-proximately 75 percent of which was shipped to the plant from points outsidethe State of Ohio.During the same period the respondent produced electricfurnace alloy steel with a value exceeding$18,000,000, SO percent of which wasshipped to points outside the Stateof Ohio.At the hearing the respondent admitted that it is engaged in commerce withinthe meaning of the Act.11THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, Local 2243 (CIO), is a labor organizationwhich admits to membership employees of the respondentIIITIIE ALLEGED UNFAIR LABOR PRACTICES1.The backgroundFrom the commencement of production operations at its Warren plant, therespondent has had a collective bargaining contract with United Steelworkersof America, CIO, hereinafter called the International, or its predecessor, Steel-workers Organizing Committee.Until sometime in 1941 or 1942 the Inter-national was not sole collective bargaining agent for all of respondent's employeesbut merely represented its own members, and employees were not required tobecome or remain union members.At all times hereinafter mentioned therespondent had a contract with the International, to which Local 2243, herein-after called the Local, was a party ; among other things, the contract :(a) Is dated May 3, 1945, and by its terms continued in effect untilOctober 15, 1946, with provision for adjustment in the wage rate srrnetureupon certain conditions; COPPERWELD STEEL COMPANY191(b)Covers all employees of the Warren plant of Copperweld, excludingsalaried employees, foremen, assistant foremen, supervisors, watchmen,guards, draftsmen and bricklayers ;(c)Contains no-strike clauses in the following language, to-wit:"It is the intent and purpose of the parties hereto to set forth hereinthe basic Agreement covering rates of pay, hours of work and condi-tions of -employment to be observed between the parties hereto, andtoprovide procedure for prompt, equitable adjustment of allegedgrievances to the end that there shall be no interruptions or impedingof the work, work stoppages or strikes or other interferences withproduction during the life of this Agreement."Should any difference arise between the Company and the Unionor any employee of the Company as to the meaning and application ofthe provisions of this Agreement, or should any local trouble of anykind arise in the plant, there shall be no suspension of work on accountof such differences but an earnest effort shall be made to settle suchdifferences immediately in the following manner;"It is agreed by the parties hereto that the procedure provided inthis Section, if followed in good faith by both parties, is adequate forfair and expeditious settlement of any grievance arising in any plantof the Company. It is further understood that an interruption orimpeding of work, stoppage, or strike on the part of the Union, or alockout on the part of the Company shall be in violation of this Agree-ment, and that under no circumstances shall the parties hereto discussthe grievances in question or any other grievances while the workinterruption, impeding or suspension of work is in effect."(d)Provides that the International is the exclusive collective bargainingrepresentative for all employees of Copperweld eligible to membership therein :(e) Provides that all eligible employees shall, during the life of the agree-ment, as a condition of employment, become and remain members of Inter-national in good standing in accordance with the constitution and by-laws ofInternational, and that Copperweld shall deduct from the first pay eachmonth the Union dues, $1.25, of each member for the preceding month, also,initiation fees of $3.00, and remit such dues and initiation fees to the Interna-tional Secretary-Treasurer ; Copperweld's Payroll Department shall furnishofficials of the Local Union each month a list of the names and clock numbersof all persons on the factory payroll and a list of the clock numbers of all per-sons from whose pay deductions of dues and initiation fees had been madeand paid over to the International and the amounts thereof.(f)Provides for seniority of employees; in particular that employees pro-moted or transferred to excluded or non-Union positions shall retain theseniority held by them on the date of such promotion or transfer, but shallaccumulate no additional seniority while holding such positions.(g) Provides for adjustment of grievances in five steps, the provisions forSteps 3, 4, and 5, and for appeal being as follows, to-wit:"Step 3: This step will be handled between members of the grievancecommittee and the general superintendent, or his designated representa-tive.Matters to be discussed at these regular meetings will be thegrievances on forms advanced from Step 2; or Steps 1 and 2. Subjectsnot disposed of in Step 3 meetings will, unless by mutual agreementotherwise, be referred to Step 4. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Step 4: This step will be handled between the repiesentatives of thenational organization of the Union :u(1 the reps esentatices of the execu-tives of the Company.Witnesses may be called by either party but willnot be present at discussions."Step 5: In the event that the dispute shall not have been satis-factorily settled, the matter shall then be appealed to an impartialumpire to be appointed by mutual agreement of the parties hereto. Inthe absence of mutual agreement, the Diiectot of the ConciliationService of the United States Department of Labor shall select theumpire.The umpire shall have no authority to change any provisionof this Agreement.The decision of the umpire shall be final.The ex-penses and salary incident to the services of the umpne shall be paidjointly by the Conipany and the Union.*4**"Grievances not appealed within tell (10) days of a decision in Steps1, 2, 3, or 4, shall be considered satisfactorily disposed of and closed."The grievance committee for the plant shall consist of not less thanthree employees of that plant, and not more than twelve (12) suchemployees, designated by the Union, who will be afforded such time off,without pay, as may be required"It is the purpose of this section to provide procedure for prompt,equitable adjustment of alleged grievancesIt is understood and agreedThat grievances to be considered must be filed promptly, and within ten(10) days after the occurs once thereof"(h)Vests Copperweld with the exclusive management of the works, direc-tion of the woiking forces, the iight to hire, suspend or discharge for propercause, or transfer, to relieve employees from duty for lack of work or otherlegitimate reasons, provided that such rights should not be used for put posesof discrimination against any member of the International(n)Provides that no member of the International should be peremptorilydischarged but that in all instances employees should first be suspended and(luring the 5 days thereafter have the right to a leaning before beingdischarged, and onh after such hearing, or it no hearing were requestedwithin 5 clays, could the suspension be converted into discharge, andthat in case of discharge, a discharged employee should have the right toallege a grievance which ihonld be handled tinder the provisions of thecontractDuring the period commencnug January 21, 1946, and ending about March11, 1946. production operations of the respondent were at a standstill byreason of tine Nation-wide steel strike. In the case of the respondent thestrike was terminated by a supplemental agreement dated March 6, 1946,supplenientnrg and unending the contiact in part by extending the termthereof to continue in effect until March G 1947, granting a general wageincrease of 181/20 an hour, and providing as follows:"1. It is the intent of the parties to secure and sustain maximumproductivity per employee during the term of the May 3, 1945 Agreementas amended and supplemented by this Supplemental Agreement. Inreturn to the Company for wage increase herein provided and con-sistent with the principle of a fair clay's work for a fair day's pay, theUnion reemphasizes its agreement with the objective of achieving the COPPERWVELD STEEL COMPANY193highest level of employee performance and efficiency consistent withsafety, good health and sustained effort, and agrees that the Union, itsagents and its members will not take, authorize or condone any actionwhich interferes with the attainment of such objective"2.The Union agrees that during the term of the May 3, 1945 Agree-ment, as amended and supplemented by this Supplemental Agreement,neither the Union not, its agents, nor its members will authorize, insti-gate, and, condone of engage in a work stoppage or strike.The Companyagrees that during the same period there shall be no lockouts "During the 2 weeks preceding March 23, 1946, a group of employees in the re-spondent's Melt Shop Department planned a "denionstiation" because of someoutstanding gi ievances in the plant and particularly in the Melt ShopIt appearsthat these employees were not so much dissatisfied with the handling of thegrievances but because of consummated or impending lay-offs due to a recessionof respondent's business. In the respondent's Melt Shop some supervisory em-ployees, particularly employees Figley, Moran and Spulher had been demotedto the production ranks as furnace helpersSuch demotion of supervisory em-ployees, who were excluded from membership in the Union while holding such,positions, in turn necessitated the demotions or lay-offs of production employeesor members of the Union. In accordance with the terms of the contract super-visory employees thus demoted automatically were supposed to have become mem-bers of the Union and the respondent was supposed to have deducted their UnionduesThis the respondent had failed to do in sonic few casesIt appears thatthe grievances were called to the attention of the respondent by Frank Guidos,President o1 the Local, and that James C Quinn, Director of District 26 of theInternational, was at the time preparing such grievances for action under the4th step of the grievance procedure in the contract.At some time during theweek preceding Maich 23, 1946, Guidos advised Quinn that the employees in theMelt Shop were planning to start a stiike commencing on Wednesday of thatweek.Quinn told Guidos, in effect, that such a stiike would be in violation of,the contract and that it should not be permitted.He further advised Guidesthat lie should notify the respondent's Payroll Department of the errors in thecheck-off and that the grievances could be settled in accordance with the termsof the contractOn Saturday morning, March 23, 1946, an unauthorized strike was commenced'at the respondent's plant and production operations of the plant were therebyshut down until midnight of March 29, or thereabouts 2 The strike was termi-nated upon receipt by the Local of a telegram from Quinn ordering an immediate,ieturn to woik.During the strike the respondent refused to discuss grievancesuntil the employees returned to wotk.2Theieis sonietestimony in the Board's case to the effect that Quinn during the week'following \iarch 23 sanctioned or authorized continuance of the strikeIt is undisputed'that Quinn did not authorize the strike puoi to its commencementThe undersigned be-lieves that this question of fact is imniateiial to theissuesin the case, but neveithelessbelieves and finds that Quinn did not at any tune authorize the stiikeThe Constitution of,the International provides among other thingsNo stiike shall be called without the approval of the International PresidentOther questions of fact, particularly conceining confeiences between officers of the Interna-tional and the Local, weie litigated at the hearingThe undersigned does not believe that-such questions of fact are material to the issues and theretoie finds that it is unnccess,ny-to iesolve them. 194DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.The dischargesOn or about April 3 or 4, 1946, John Dye, Frank Guidos, Harold Hoffee, WilliamPowell, John Wiseman and Farrell Woods, were notified that they were suspendedfor violation of the contract by instigation of and participation in the strike.The respondent had determined that these six employees were instigators andleaders of the strike.There is considerable undisputed evidence in the case thatjustified the respondent in reaching this conclusion.On the first day of the strikeone of the respondent's officers informed Guidos that the employees responsible forthe strike would be discharged.Operations at the plant resumed on April 1 andDye, Hoffee and Wiseman worked on April 2 and 3Guides "reported off" in orderto transactbusinessof the Union on April 1 and 2. Powell had been notified priorto the strike that his job had been discontinued and Woods had likewise been laid,off.All six of the above employees requested hearings on their suspensions andsuch hearings were held on April 5 and 8After the hearings,the suspensionswere converted into discharges in each case. Thereafter, under the provisions ofthe contract, all of the six discharged men filed grievances in the 3rd step of thegrievance procedure, and upon consideration thereof the dischargeswere sus-tained.The District Director of the International appealed such grievances to the4th step of the grievance procedure, and a hearing thereon was held on April 16.The discharges were again sustained.No appeal was taken from the 4th step(the 5th step provided for arbitration) by the International.'On or about April 18, Quinn advised the Vice-President of the Localto assumethe dutiesof President and notified Guidos to this effect on or about April 24.ConclusionsOther than the discharges there are no other charges of unfairlabor practicesagainst the respondent in the case.Nor is there any history of any previous un-fair labor practices or anti-Union attitude on the part of the respondent. In fact,it appears that the respondent has had excellent relations with the Union over aperiod of yearsThe respondent contends that the above-mentionedemployeeswere discharged solely for the reason of their instigation of and participationin an unauthorized strike in violation of the no-strike clause in its contract withthe Union.Other than a suggestion in argument of collusion between representatives of theInternational and the respondent, there is nothing in the case that showsa motivefor the discharges different from that contended by the respondent.There is noevidence whatsoever in the case tending to show collusion. In fact, it definitelyappears that the representatives of the International did everythingin theirpower to persuade the respondent to reinstate the discharged men.Certainlythere is no evidence justifying the inference that the respondent discharged these6 men in order to discourage membership in the Union.The right of discharge for violation of contract is well established'However,counsel for the Board claims that the respondent waived its right of dischargein the instant case by reason of the fact that the respondent permitted Guidos toreport off work and permitted Dye, Hoffee and Wiseman to work for 2 days before,determiningto suspend them.To support his contention, counsel for the Board3According to the contract,grievance procedure beyond step 3 is to be handled by repre-sentatives of the International.Guidos, as president of the Local,attempted to have thegrievances arbitrated,but was unsuccessful in his attempts since arbitration was not re-quested by the International4N. L. R. B. Y. Sands Mfg. Company,306 U. S.332, 59 S Ct. 508. COPPERWELD STEEL COMPANY195cited theCarey Salt Companycases in his argument before the undersigned at thehearing. In that case the Board found as follows:That it was clearly intended and understood by the parties participatingin the settlement negotiations that all the striking employees "would be re-turned to work" is established by the uncontroverted testimony.In the instant case the respondent specifically warned the President of theLocal on the first day of the strike that those employees who were responsiblefor the strike would be discharged.Furthermore, in conformity with its con-tract the respondent refused to negotiate with the strikers or their leaders fora return to work and had contact only with the District Director of the Inter-national.The strikers returned to work upon being ordered to do so by the Dis-trictDirector.The undersigned, therefore, finds no merit in the Board'scontention.Accordingly, the undersigned finds that the respondent did not discharge theabove-named employees because of their membership in or activities on behalfof the Union sV. THE REMEDYSince the undersigned has found that the respondent did not discrin inatorilydischarge Frank Guidos, Harold Hoffee, John Wiseman, John Dye, WilliamPowell and Farrell Woods, it will be ieconnnended that the complaint bedismissed.CONCLUSIONS of LAW1.United Steelworkers of America, Local 2243 (CIO), is a labor organizationwithin the meaning of Section 2 (5) of the Act.2By discharging Frank Guidos, Harold Hoffee, John Wiseman, John Dye,William Powell, anti Fai cell Woods, the respondent has not engaged in unfairlabor practices.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law theundersigned recommends that the complaint against the respondent, Copper-weld Steel Company, be dismissed.As provided in Section 20339 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38 ofsaid Rules and Regulations, file with the board, Rochambeau Building, Wash-ington 25, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board, may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, the6In theMatter of The Carey Salt Company,70 N L R B 1099, 18 L. R. R. M 1433.6 Of respondent's proposed findings, Nos. 1, 2, 3, 4, 5, 7, 8, 9, 10, 11 12, 14, and 15 areaccepted and Nos. 6 and 13 are rejected. Of the conclusions, Nos 3, 4 and 6 are acceptedand Nos. 1, 2, 5, and 7 arerejected. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDpai ty or counsel for the Boas d filing the sane shall serve a copy thereof upon eachof the other parties and shall file a copy with the Regional Director. Proof ofservice on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203 d5.As further provided in said Section 203.39,should any party desire permission to argue orally before the Board, requesttherefor must be made in WIiting to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.Jorrrc H. EADIE,Trial Examiner.Dated January 14, 1046.